Civil action by plaintiff, clerk in the defendant's grocery store, to recover for an injury sustained on 6 April, 1928, while he was cutting a piece of cheese for a customer with a dull, long-bladed and short-handled knife, which slipped and caused him to cut finger — later becoming *Page 823 
infected — said knife having been used by plaintiff for the same purpose for about six months.
From a judgment of nonsuit entered at the close of plaintiff's evidence the plaintiff appeals, assigning errors.
We perceive no valid reason for disturbing the judgment of nonsuit. The principles and authorities applicable and pertinent are discussed inGaither v. Clement, 183 N.C. 450, 111 S.E. 782, and Wright v. Thompson,171 N.C. 88, 87 S.E. 963.
Affirmed.